Ingalls, J.,
(concurring.) Under the last will and testament of John W. Ponda, the plaintiff took a vested remainder in the land in question, subject only to the use and enjoyment by her mother, Martha Ponda, during her natural life, or until she should marry. She married James E. Holmes in September, 1856. Prom that period the land became absolutely vested in the plaintiff in possession. Ackerman v. Gorton, 52 N. Y. 118; Livingston v. Greene, 67 N. Y. 63; Lawrence v. Cooke, 104 N. Y. 632,11 N. E. Rep. 144; Insurance Co. v. Shipman, 15 N. E. Rep. 58; Moore v. Littel, 41 N. Y. 66; Radley v. Kuhn, 97 N. Y. 27, 35; Tracy v. Ames, 4 Lans. 500; Manice v. Manice, 43 N. Y. 380. The following provision of the will: • “Then I give and devise all of the real estate, to be equally divided among my two children, if they should be of the age of twenty-one years; if not, to remain under the control of my hereinafter named executor, till they shall have attained the age of twenty-one years each, then said real estate to be equally divided between my two children, their heirs and assigns,”—did not prevent the vesting of the estate in the children. Rio expressed trust was created thereby. 1 Rev. St. (Edmund’s Ed.) p. 678, § 55, There is no direction in regard to- the receipt or disposition of the rents and profits. Chamberlain v. Taylor, 105 N. Y. 191, 11 N. E. Rep. 625. RTor does the will direct in what manner of for what purpose the said control should be exercised. And it is somewhat doubtful whether the control -was to be exercised over the children or the land. The whole provision is too vague and indefinite to be effectual, for any purpose. It is equally insufficient to create,a power in trust; as no specific duty is conferred upon the executor, nor is he vested with any specific authority over the real estate. Gardner, the executor, was removed as executor by the surrogate of Rensselaer county, in 1,854. He never exercised any control over the real estate, and the conduct of all parties interested shows' that no such authority was recognized. The sale was not contrary to any provision of the will. Lawrence v. Cooke, 104 N. Y. 632, 11 N. E. Rep. 144; Manice v. Manice, 43 N. Y. 303; Weeks v. Cornwell, 104 N. Y. 325, 10 N. E. Rep. 431. The inter*551est of the plaintiff in the real estate was sold under the provision of the Revised Statutes entitled “ Of proceedings in relation to the conveyance of lands by infants, and the sale and disposition of their estates.” See 2 Edm. St. at Large, 202. The county court of Rensselaer county, in which the premises were situated, had jurisdiction to entertain the proceedings. Dodge v. Stevens, 105 N. Y. 585, 12 N. E. Rep. 759; Jenkins v. Fahey, 73 N. Y. 355. The proceedings were conducted in such manner as to preserve the jurisdiction in the court, and with a degree of regularity and precision which constituted a substantial compliance with all the requirements of the statute. The facts justify the assumption that the plaintiff received and has enjoyed the consideration paid by the purchasers for the land. The plaintiff became 21 years of age in the year 1868, was under no disability, and could have brought her action if she had any valid claim, yet she delayed any proceeding to recover the premises until 1884. She has never returned, or offered to return, the money received by her as the consideration of such sale. Under such circumstances, she should be held to have ratified and confirmed such sale. Crummey v. Mills, 40 Hun, 370; Medbury v. Watrous, 7 Hill, 110; Henry v. Root, 33 N. Y. 526; Lynde v. Budd, 2 Paige, 191; 1 Pars. Cent. 281. The case of Green v. Green, 69 N. Y. 553, when applied to the facts of this case, furnishes no support to the plaintiff’s case in this respect. That case was peculiar in its facts, being between father and son, and the action was brought within three years after the party reached majority. Upon the questions involved in this case we refer to the opinion in Aldrich v. Funk, ante, 541, which was an action commenced to recover another parcel of land, derived by plaintiff from the devise under the will in question, which was tried before the same referee, and submitted to this court at the same term. The proceedings, which resulted in the sale of the land in question in this action, were conducted with greater care than in the other case to which we have referred, yet in neither case do we discover any defects which can be regarded as sufficiently grave to defeat the title acquired under such sales. The defendants have established equities which entitle them to every reasonable intendment in support of their title. The judgment should be affirmed, with costs.